United States Court of Appeals
                                                                  Fifth Circuit
                                                                F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  October 7, 2004

                                                             Charles R. Fulbruge III
                             No. 03-61039                            Clerk
                          Conference Calendar


SHARON CAMPBELL; JEFFERY CAMPBELL,
                       Plaintiffs-Counter Defendants-Appellants,
versus
WILLIAM F. SCHNELLER; RODNEY YARBROUGH; LINDA YARBROUGH,
                       Defendants-Counter Claimants-Appellees.
                          --------------------
              Appeal from the United States District Court
                for the Northern District of Mississippi
                          USDC No. 3:03-CV-27-M
                          --------------------
                       ON PETITION FOR REHEARING
Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.
PER CURIAM:
     Because the petition for rehearing identifies no error of fact
or law in our opinion, the petition is frivolous.    See FED. R. APP.
P. 40(a)(2); 5TH CIR. R. 40.2.   Accordingly, IT IS ORDERED that the
petition for rehearing is GRANTED for the sole purpose of replacing
the sanctions warning in the original opinion with the following:
“The Campbells are warned that the filing by them or by anyone on
their behalf of any frivolous pleading in this court, or in any
court subject to the jurisdiction of this court, concerning the
Yarbroughs’ adoption of Kayla will subject them to the imposition

of sanctions.”